DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 1 and 3-8 in the reply filed on 08/11/2022 is acknowledged. Claim 2 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group of the invention, there being no allowable generic or linking claim.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.
Such claim limitation(s) is/are:
Claim 1 recites “a layer forming portion configured to form a powder layer (500) on the shaping table (9)”; wherein the supply unit (8) including 2: shaping material supply portions, and 6: the rollers to compress and level of the shaping material supplied to the shaping table are interpreted as corresponding structure for the claimed generic place holder of layer forming portion.
Claim 1 recites “a control unit configured to control a movement of the head with respect to the shaping table”, wherein specification defines “a personal computer, and is configured to receive an instruction from a user via the external device 20” and a proper algorithm as a corresponding structure for the structural generic place-holder for “a control unit”. (see paragraphs [0013] and [0032] in the published application)
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitation of “the flushing operation time” in 6th line.  There is insufficient antecedent basis for this limitation in the claim because prior to the cited limitation, the claim fails to define “a flushing operation time”.
Claim 6 recites the limitation of “the moving speed” in 7th line.  There is insufficient antecedent basis for this limitation in the claim because prior to the cited limitation, even though the claim defines “different moving speeds”, the claim fails to define a single “moving speed” to provide a proper antecedent bases for the claimed limitation.
Claim 6 includes “the moving speed becomes fast” which renders the claim indefinite. The term “fast” is a relative term and is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
Claims 1 and 3-8 are rejected under 35 U.S.C. 103 as being unpatentable over Iwase (US 2019/0126554) in view of Garcia Alvarez et al. (US 2017/0266963)
	Iwase (US ‘554) teaches a three-dimensional printing apparatus includes a holder, a printing tank, a printing table, line heads, a conveyor, a nozzle checker, and a controller. (see the abstract)
[AltContent: arrow][AltContent: arrow][AltContent: textbox (A flushing position (72))][AltContent: textbox (A drive (13))][AltContent: textbox (Control unit (60))][AltContent: arrow][AltContent: textbox (Nozzles (54))][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (A shaping region (32))][AltContent: textbox (A powder layer (90))][AltContent: arrow][AltContent: arrow][AltContent: textbox (A head (50))][AltContent: textbox (A layer forming portion (18, 20))][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (A shaping table (34))]
    PNG
    media_image1.png
    449
    706
    media_image1.png
    Greyscale


As to claim 1, Iwase (US ‘554) discloses a three-dimensional shaped object manufacturing device, comprising: a shaping table (34) [parag. [0029]]; a layer forming portion (18, 20) configured to form a powder layer (90) on the shaping table (34) [parag. [0027]]; a head (50) [parag. [0029]] configured to discharge, from nozzles (54) [parag. [0034]], a liquid containing a binder to a shaping region (32) of a three-dimensional shaped object [parag. [0029]]; in the powder layer (90); and a control unit (60) [parags. [0027- 0028]] configured to control a movement of the head (50) with respect to the shaping table (34) and a drive (13) of the head by applying a voltage [parag. [0074]] wherein the control unit (60) performs control to, after the liquid is discharged to the shaping region (32), execute a flushing operation of discharging the liquid from the nozzles (54) to a flushing position (72) different from the shaping region (32) [parag. [0042]].
However, Iwase (US ‘554) fails to disclose setting an applied voltage during the flushing operation higher than an applied voltage when the liquid is discharged to the shaping region, as claimed in claim 1.
	In the analogous art, Garcia Alvarez et al. (US ‘963) disclose a printer (100) which includes one or multiple printhead (130) and each printhead (130) includes one or multiple fluid firing unit (135). Each fluid firing unit (135) can be triggered by the controller (105) to eject printing fluid drops (140) so as to print upon the substrate (120). (see parag. [0022])
[AltContent: arrow][AltContent: textbox (A temperature sensor (138))][AltContent: textbox (A control unit (105))][AltContent: arrow][AltContent: textbox (A nozzle (135))][AltContent: arrow]
    PNG
    media_image2.png
    330
    419
    media_image2.png
    Greyscale

	
Further, Garcia Alvarez et al. (US ‘963) disclose the method includes, in response to a fluid firing unit being operated according to a normal printing mode, applying a first voltage to the fluid firing unit to fire the fluid firing unit during a printing operation. The method further includes determining, using a sensor, whether a predetermined condition is met, and in response to determining that the predetermined condition is met, operating the fluid firing unit according to a recovery mode in which a second voltage higher than the first voltage is applied to the fluid firing unit to clean the fluid firing unit. (see the abstract)
Therefore, as to claim 1, Garcia Alvarez et al. (US ‘963) disclose setting an applied voltage during the flushing operation higher than an applied voltage when the liquid is discharged to the shaping region
As to claim 7, Garcia Alvarez et al. (US ‘963) teach a temperature sensor (138) configured to detect a temperature of the nozzle (135), wherein the control unit (105) controls to stop the head at the flushing position without executing the flushing operation until the temperature of the nozzle (135) after executing the flushing operation is equal to or lower than a predetermined temperature. [parag. [0033]]
	As to claim 8, Garcia Alvarez et al. (US ‘963) disclose a temperature sensor (138) configured to detect a temperature of the nozzle (135), wherein the control unit (105) controls to stop the head at the flushing position without executing the flushing operation until the temperature of the nozzle (135) after executing the flushing operation is equal to or lower than a predetermined temperature.
	It would have been obvious for one of ordinary skill prior to the time of Applicant’ invention to modify the control unit, as taught by Iwase (US ‘554), through setting an applied voltage during the flushing operation to be higher than an applied voltage when the liquid is discharged to the shaping region in order to ensure that all the fluid firing units fire a drop meeting optimal speed and size, as suggested by Garcia Alvarez et al. (US ‘963), [parag. [0033]].
	As to claim 3, Iwase (US ‘554) discloses the control unit (60) controls a flushing operation time at the flushing position (74) to be longer as an interval between the shaping region (32) and the flushing position (74) increases. [parag. [0042]]
	As to claim 4, Iwase (US ‘554) discloses the control unit (60) performs control to omit, when the interval is equal to or less than a predetermined length, executing the flushing operation by stopping the head (50) at the flushing position (74).
	As to claim 5, Iwase (US ‘554) teaches the control unit (60) performs control to execute, before the liquid is discharged to the shaping region (32), a pre-shaping flushing operation at an applied voltage lower than the applied voltage when the liquid is discharged to the shaping region (32). [parag. [0074]]
	As to claim 6, Iwase (US ‘554) discloses the control unit (60) is configured to move the head (50) at different moving speeds with respect to the shaping table (34) when the liquid is discharged to the shaping region (32), and controls the flushing operation time at the flushing position to be longer as the moving speed becomes fast. [parag. [0043], [0051]]
Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	US 2017/0252,820 and US 2017/0173,879 disclose current may be intermittently applied across surfaces inside a nozzle 602 in order to melt or soften metallic debris that has solidified on interior walls, thus cleaning the nozzle 602. Thus, a technique disclosed herein may include periodically applying a Joule heating pulse across interior surfaces of a dispensing nozzle to clean and remove metallic debris. This step may be performed on a predetermined, regular schedule, or this step may be performed in response to a detection of increased mechanical resistance along the feed path 614 for the build material 610 indicative of a potential clog, or in response to any other suitable signal or process variable. [parag [0174] and [0194]]
Correspondence Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEYED MASOUD MALEKZADEH whose telephone number is (571)272-6215. The examiner can normally be reached M-F 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SUSAN D. LEONG can be reached on (571)270-1487. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SEYED MASOUD MALEKZADEH/Primary Examiner
Art Unit 1754                                                                                                                                                                                                        11/19/2022